                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 JAMEL LEON ROBINSON,

              Plaintiff,                       Case No. 4:19-cv-10584
                                               District Judge Stephanie Dawkins
 v.                                            Davis
                                               Magistrate Judge Anthony P. Patti
 HANNA SAAD, et al.,

           Defendants.
___________________________________/

               ORDER DENYING WITHOUT PREJUDICE
      PLAINTIFF’S MOTION FOR THE APPOINTMENT OF COUNSEL
                           (ECF No. 9)

       A.    Background

       Jamel Leon Robinson is currently incarcerated at the Michigan Department

of Corrections (MDOC) Charles Egeler Reception and Guidance Center (RGC).

See www.michigan.gov/corrections, “Offender Search,” last visited Mar. 5, 2020.

On February 26, 2019, while incarcerated at Saginaw Correction Facility (SRF)

(ECF No. 1, PageID.2), Plaintiff filed the instant lawsuit against a great number of

Defendants (ECF No. 1). Plaintiff is proceeding in forma pauperis. (ECF Nos. 2,

4.)

       The case was stayed, referred to the pro se prisoner early mediation program

and set for an early mediation conference. (ECF Nos. 14, 18, 20-22.) However, on

December 10, 2019, Judge Morris entered an order lifting the stay. (ECF No. 23.)

                                         1
Judge Davis referred this case to me for all pretrial matters on March 3, 2020.

(ECF No. 36.)

      B.     Instant Motion

      Currently before the Court is Plaintiff’s motion for appointment of counsel

(ECF No. 9), filed on April 8, 2019, before the case was stayed and referred to the

pro se early mediation program. As a preliminary matter, the Court does not have

the authority to appoint a private attorney for Plaintiff in this civil matter.

Proceedings in forma pauperis are governed by 28 U.S.C. § 1915, which provides

that “[t]he court may request an attorney to represent any person unable to afford

counsel.” 28 U.S.C. § 1915(e)(1) (emphasis added). However, even if the

circumstances of Plaintiff’s case convinced the Court to engage in such a search,

“[t]here is no right to recruitment of counsel in federal civil litigation, but a district

court has discretion to recruit counsel under 28 U.S.C. § 1915(e)(1).” Dewitt v.

Corizon, Inc., 760 F.3d 654, 657 (7th Cir. 2014) (emphasis added); see also Olson

v. Morgan, 750. F.3d 708, 712 (7th Cir. 2014) (“Congress hasn’t provided lawyers

for indigent prisoners; instead it gave district courts discretion to ask lawyers to

volunteer their services in some cases.”). The appointment of counsel in a civil

case, therefore, “is a privilege and not a right.” Childs v. Pellegrin, 822 F.2d 1382,

1384 (6th Cir. 1987) (internal quotation omitted).




                                            2
      The Supreme Court has held that there is a presumption that “an indigent

litigant has a right to appointed counsel only when, if he loses, he may be deprived

of his physical liberty.” Lassiter v. Dep’t of Social Servs., 452 U.S. 18, 26-27

(1981). With respect to prisoner civil rights cases in particular, the Court of

Appeals for the Sixth Circuit has held that “there is no right to counsel . . . . The

appointment of counsel in a civil proceeding is justified only by exceptional

circumstances.” Bennett v. Smith, 110 F. App’x 633, 635 (6th Cir. 2004) (citations

omitted).1 Accordingly, although the Court has the statutory authority to request

counsel for pro se plaintiffs in civil cases under 28 U.S.C. § 1915(e), the exercise

of authority is limited to exceptional situations.

      In evaluating a matter for “exceptional circumstances,” a court should

consider: (1) the probable merit of the claims, (2) the nature of the case, (3) the

complexity of the legal and factual issues raised, and (4) the ability of the litigant

to represent him or herself. Lince v. Youngert, 136 F. App’x 779, 782 (6th Cir.

2005); Lanier v. Bryant, 332 F.3d 999, 1006 (6th Cir. 2003); Lavado v. Keohane,

992 F.2d 601, 605-06 (6th Cir. 1993).




1
 As noted above, although some of the case law colloquially discuss the Court’s
“appointment” of counsel in prisoner rights cases, under 28 U.S.C. § 1915, the
Court may only request that an attorney represent an indigent plaintiff.
                                           3
      C.     Analysis

      Applying the foregoing authority, Plaintiff has not described any exceptional

circumstances to justify a request for appointment of counsel at this time. First,

due to the limited number of pro bono counsel who are willing and available and

the large number of prisoners who would like the help of volunteer attorney

services, the Court generally waits to seek pro bono counsel until the dispositive

motion deadline has passed and/or any of a plaintiff’s claims survive dispositive

motion practice. Here, certain Defendants have not yet appeared, and no

scheduling order has been entered. Further, although a motion for summary

judgment was filed by five Defendants on February 4, 2020 (ECF No. 32), the

Court has not yet ruled on that motion. Thus, seeking pro bono counsel at this

stage of litigation would be premature.

      Second, although Plaintiff asserts that he is indigent and unable to afford

counsel, and that he lacks adequate legal knowledge and experience (ECF No. 9,

PageID.78-81), he has already illustrated his ability to articulate and adequately

communicate his requests to the Court. His motion for appointment of counsel is

organized and clearly states his position. Thus, he seems quite capable of

presenting his case and representing himself. Moreover, Plaintiff sought and was

granted leave to proceed in forma pauperis. (ECF Nos. 2, 4.)




                                          4
      Finally, Plaintiff’s case, in which he alleges sexual harassment/assault,

excessive force, religious oppression, false imprisonment and involuntary medical

treatment in violation of the Fourth, Eighth and Fourteenth Amendments (ECF No.

1, PageID.7, 13-18), does not present unusually complex issues. The reasons given

by Plaintiff for his need to have counsel would apply to nearly every pro se

prisoner proceeding in forma pauperis, and do not constitute exceptional

circumstances. Most non-lawyers have only limited knowledge of the law, many

cases require considerable discovery, and nearly all cases involve conflicting

testimony between the respective litigants.

      D.     Order

      Upon consideration, Plaintiff’s April 8, 2019 motion for appointment of

counsel (ECF No. 9) is DENIED WITHOUT PREJUDICE. Plaintiff may

petition the Court for the recruitment of pro bono counsel if this case survives

dispositive motion practice, proceeds to trial, or other circumstances demonstrate

such a need in the future.

      When appropriate, the Court will set discovery and dispositive motion

deadlines by entry of a scheduling order, under separate cover.

      IT IS SO ORDERED.

Dated: March 5, 2020             ________________________
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE

                                          5
